Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “repeating pattern” is given its broadest reasonable interpretation.  Specifically, while “regions arranged in a repeating pattern” would appear to require a repeat of a discernible pattern (e.g. numerous hexagonally shaped patterns; or perhaps two types of regions arranged as a checkerboard pattern as shown below, wherein there is a repeat of such a checkerboard pattern), in view of the specification, it is clear that a “repeating pattern” is no more than a regularly repeating arrangement per se, with no discernible pattern required.  Such an interpretation is at least supported by Figs. 1-4 of the specification, which show arrangement of regularly repeating protrusions, but no discernible pattern.  As a regularly repeating arrangement is broader in scope than “repeating pattern” is, and as this interpretation has basis in the specification as filed, “repeating pattern” is considered to mean a regularly repeating arrangement for all claim rejections below.

    PNG
    media_image1.png
    319
    316
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 12; and claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2015/0192897 A1 (“Schilling”).
Considering claim 1, Schilling discloses a decorative element having a decorative region wherein the decorative region has a laminate structure comprising a base plastic layer 25 containing a plurality of integrally formed microstructured elements 41, and wherein respective reflective layers 24 are formed on both the microstructured elements and the base plastic layer (Schilling ¶ 0164, 0171-0174, 0182, 0183, 0188, and Fig. 3a, reproduced infra).  Schilling is analogous, at least because it is also directed to a decorative article capable of generating variation in viewing color depending on a viewing angle (e.g. id. ¶ 0002 and 0095).  As shown in Fig. 3a of the reference, the laminate structure includes base surfaces 40 and element surfaces 411 (that represent the distal surfaces of the microstructured elements), wherein respective reflective layers are formed on both surfaces 40 and 411.  Schilling discloses that it is preferably to arrange the base elements regularly in a one- or two-dimensional grid wherein adjacent base elements are arranged accordingly to a specific period (id. ¶ 0070), and such an arrangement produces a regularly repeating arrangement of base elements.  The distal surfaces of the element map onto the claimed second region, and the base surfaces map onto the claimed first region.

    PNG
    media_image2.png
    504
    704
    media_image2.png
    Greyscale

In at least one embodiment of the reference, gratings are applied to the element surfaces, which means that the element surfaces are textured, thereby reading on the claimed second microtexture.  As the instant application treats absence of finer texture as a form of microtexture (see e.g. Instant Application Fig. 3), at least the embodiments of Schilling in which gratings are applied solely to element surfaces would anticipate claim 1.
Alternatively, Schilling further discloses a modified embodiment in which grating structures are provided to both the base surfaces 40 and the elements 41 (specifically, on the respective element surfaces 411), wherein adjacent base surfaces and element surfaces may have gratings that differ in their respective alignments, and wherein both the grating-containing base surfaces and gratings-containing element surfaces have deposited thereupon respective reflective layers (id. ¶ 0260 and Fig. 16).  As the gratings introduce additional surface features to both the element and base surfaces, the presence of gratings on the element and base surfaces reads on the required second and first microtextures.  The combination of the different variations is considered to be disclosed with sufficient specificity, at least because the discussion in ¶ 0260 of Schilling refers back to the more general designs used; alternatively, if this were not the case (which is not conceded), then the combination of features is obvious, at least for the reasons set forth in ¶ 0260 of Schilling.  
Under the various rationales set forth in the preceding two paragraphs, Schilling anticipates or renders obvious claim 1.
Considering claim 2, aluminum, silver, chromium, copper, TiO2 and ZnS are expressly named by Schilling as possible materials used for the reflective layer (id. ¶ 0175).
Considering claim 3, as discussed above, the gratings differ at least in respective orientations.
Considering claim 4, as discussed in ¶ 6 above, there are specific embodiments where gratings are present on element surfaces but not on the base surfaces (e.g. id. Fig. 2b and 13a-13c).  As such, the element surfaces have a greater roughness.
Considering claim 5, given that light striking the laminate of Schilling is refracted, no specular reflection takes place.
Considering claim 7, Schilling discloses the usage of vapor deposition or sputtering (both PVD processes) for the application of the reflective layer (id. ¶ 0182).
Considering claims 8 and 9, the element and base surfaces as discussed above define a corresponding 3D structure.  As discussed above, given the regular, periodic arrangement, the limitations of claim 9 are also met.
Considering claim 10, Schilling discloses that the elements may have flanks at 70-90 degrees relative to the base surface (id. ¶ 0192), which means the flanks are oblique.
Considering claim 12, in an alternative to the protruding element surfaces as discussed above, Schilling discloses that the element surfaces may also be located below the base surface (id. ¶ 0188).  In such an arrangement, the gratings on the surfaces of the element surfaces would be located within a respective recess.

Considering claims 13 and 16, Schilling as discussed in the rejection of claims 1 and 8 above anticipates or renders obvious claim 13.
Considering claim 14, as discussed in ¶ 6 above, there are specific embodiments where gratings are present on element surfaces but not on the base surfaces (e.g. id. Fig. 2b and 13a-13c).  As such, the element surfaces have a greater roughness.
Considering claim 15, given that light striking the laminate of Schilling is refracted, no specular reflection takes place.
Considering claim 17, Schilling discloses the usage of vapor deposition or sputtering for the application of the reflective layer (id. ¶ 0182).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling, as applied to claim 1 above, and further in view of U.S. 2018/0299584 A1 (“Zhang”).
Considering claim 6, although Schilling as discussed above discloses application of the metallic reflective layer via vacuum evaporation and sputtering (both PVD processes), Schilling does not teach the application of the metallic reflective layer via electroplating.
However, in the field of decorative relief structures comprising a polymeric substrate having applied thereupon a metallic reflective material, it is known that electroplating may be used in lieu of a PVD process (Zhang ¶ 0184).  Zhang is analogous, as it is from the same field of endeavor as that of the instant application (decorative material.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, as Zhang is considered to have shown that electroplating may be used as an alternative to PVD process.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 1-10 and 12 (pg. 6 ¶ 2+ of response filed on 28 January 2022, henceforth “Response”) have been fully considered.  In view of amendments to claim 1, the 35 U.S.C. 112(b) rejection of claims 1-10 and 12  has been withdrawn.
Applicant’s arguments with respect to all prior art rejections relying upon at least the reference Nagano (pg. 6 ¶ 4+ of Response) have been fully considered.  In view of amendments to claims 1 and 13, all prior art rejections relying upon at least the reference Nagano have been withdrawn.  

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781